Name: Commission Regulation (EEC) No 890/84 of 31 March 1984 amending Regulation (EEC) No 649/78 on the sale at reduced prices of intervention butter for direct consumption as concentrated butter
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 4 . 84 Official Journal of the European Communities No L 91 /57 COMMISSION REGULATION (EEC) No 890/84 of 31 March 1984 amending Regulation (EEC) No 649/78 on the sale at reduced prices of interven ­ tion butter for direct consumption as concentrated butter THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 856/84 (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 649/78 (3), as last amended by Regulation (EEC) No 784/84 (4), provides for the sale at reduced prices of intervention butter for direct consumption as concentrated butter ; Whereas, in order to take account of changes in the buying-in price applied by the intervention agencies, the level of the aid and the selling price of this butter should be adjusted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 In Articles 2 ( 1 ) and 3 ( 1 ) of Regulation (EEC) No 649/78 , ' 190 ECU' is hereby replaced by ' 152 ECU'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 2 April 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 March 1984. For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2) OJ No L 90, 1 . 4 . 1984, p. 10 . 0 OJ No L 86, 1 . 4 . 1978 , p. 33 . (4) OJ No L 85, 28 . 3 . 1984, p. 30 .